      Case 1:19-cv-00991-AJN-BCM Document 32
                                          31 Filed 09/09/20
                                                   09/08/20 Page 1 of 1
                           CHRISTOPHER J. BOWES, ESQ.
                                  54 Cobblestone Drive
                                   Shoreham, NY 11786
                                       Tel. (212) 979-7575                                    9/9/20
                                       Fax (631) 929-1700
                                        cjbowes@gmail.com
                                                                     September 8, 2020
Via ECF
Hon Alison J. Nathan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007                                            Re:       Castorina v. Saul
                                                                        19 Civ. 991 (AJN)(BCM)
Dear Judge Nathan:

       As the attorney for the above plaintiff, I write to request an extension of time to file his
Objections to the August 24, 2020 Report and Recommendation. See Docket #30. Plaintiff’s
Objections are due to be filed today.

        I seek a one-week extension of time, to September 15, 2020, to complete and file Mr.
Castorina ‘s objections in this matter due to several other matters that have become due at the
same time and my need for additional time to complete these objections by today’s deadline.
With the kind consent of opposing counsel, AUSA Susan D. Baird, I respectfully request that the
time to file plaintiff’s objections be extended to September 15, 2020.

        Thank you for Your Honor's attention to this matter.

                                                              Respectfully submitted,

                                                              /s/ Christopher J. Bowes
                                                              Christopher J. Bowes, Esq

.

cc: AUSA Susan D. Baird



                                                                    The Plaintiff's deadline to file objections to
                                                                    the August 24, 2020 Report &
                                                                    Recommendation is hereby extended to
                                                     9/9/20         September 15, 2020. The Defendant's
                                                                    response is due by September 22, 2020.
                                                                    SO ORDERED.
